Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 10, the prior art of record does not disclose, teach, or fairly suggest a device that transitions between a first imaging mode and a second superframing imaging mode when at least a threshold number of pixel values exceeds a saturation threshold value in combination with the other limitations of the claim.
Regarding independent claim 19, the claimed individual pixel operations are not disclosed in the prior art of record.
Dependent claims are allowed based on their dependence from one of claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884